—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied the motion of defendant for summary judgment on its second affirmative defense, alleging that Local Laws, 1994, No. 7 of the Town of Macedón denies defendant equal protection of the laws. Defendant’s submissions are insufficient to overcome the “exceedingly strong presumption of constitutionality” applicable to the ordinance (Lighthouse Shores v Town of Islip, 41 NY2d 7, 11; see, AA&M Carting Serv. v Town of Hempstead, 183 AD2d 738, 739). (Appeal from Order of Supreme Court, Wayne County, Kehoe, J. — Summary *988Judgment.) Present — Green, J. P., Pine, Hayes, Wisner and Scudder, JJ.